Citation Nr: 0800536	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than the currently 
assigned January 10, 2003, for service connection for the 
cause of the veteran's death, to include the matter of 
whether there was clear and unmistakable error (CUE) in a 
December 1969 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952.  The veteran died in October 1969, and the veteran's 
surviving spouse is the appellant in this matter.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a November 2004 Decision Review Officer (DRO) 
decision of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In pertinent part, the 
November 2004 DRO decision determined that new and material 
evidence had been submitted to reopen the appellant's claim 
of service connection for cause of the veteran's death and 
granted service connection for the claimed benefits, 
effective January 10, 2003.  The appellant asserts that the 
effective date for her claim should be December 30, 1969, and 
also contends that clear and unmistakable error (CUE) was 
made in the December 1969 rating decision which denied 
service connection for cause of the veteran's death.  

In October 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  At the hearing, the 
appellant waived initial RO consideration of the new evidence 
submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304 (c) (2007).




FINDINGS OF FACT

1.  The appellant's initial claim for service connection for 
cause of the veteran's death was denied in a December 1969 
rating decision.  

2.  Service connection for cause of the veteran's death was 
ultimately awarded based on the addition of new and material 
evidence to the record, as of the date of the appellant's 
reopened claim, January 10, 2003.  

3.  There was no communication by or on behalf of the 
appellant from December 1969 to January 2003, which could 
serve as a claim to reopen

4.  The appellant has not alleged an error of fact or law in 
the December 1969 rating decision that compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error.  


CONCLUSIONS OF LAW

1.  The December 1969 rating decision which denied service 
connection for cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  The effective date of January 10, 2003, was properly 
assigned for VA death benefits.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).  

3.  Clear and unmistakable error has not been shown in the 
December 1969 rating decision.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In this case, no VCAA notice is necessary because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  The 
United States Court of Appeals for Veterans Claims has held 
that an appellant claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide her 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  No additional development could alter the 
evidentiary or procedural posture of this case.  In the 
absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].  In addition, the Court has observed that clear 
and unmistakable error (CUE) claims are not conventional 
appeals, but rather are requests for revision of previous 
decisions.  With respect to the veteran's assertion of CUE, 
the Board finds that the provisions of VCAA and its 
implementing regulations do not apply.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  The Board 
therefore finds that VA's duties to notify and assist 
contained in the VCAA are not applicable to this claim as 
well.  

Furthermore, the Board finds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2007).  The appellant engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and was given the opportunity to present testimony 
regarding her claim.  Accordingly, the Board will proceed to 
a decision on the merits as to the issue on appeal.

II.  Applicable Rules and Regulations 
A.  Effective Date

In general, the effective date of an award of compensation or 
pension based on an original claim, a clam reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2007).  

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" shall 
be the date of receipt of the reopened claim or the date of 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2007).  

B.  Clear and Unmistakable Error (CUE)

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
[quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)].  

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  
In order to show that CUE occurred the evidence must show 
that the law was incorrectly applied to the facts as they 
were known at the time and that, had the error not occurred, 
the decision would have been manifestly different.  See 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



III.  Decision  

The appellant seeks an effective date earlier than the 
currently assigned January 10, 2003, for service connection 
for cause of the veteran's death.  In substance, she contends 
that the RO erred in connection with its December 1969 rating 
decision which initially denied her claim.  

The record reflects that, in November 1952, the veteran was 
awarded service connection for the surgical removal of the 
right testicle.  He was assigned a 100 percent evaluation 
from June 25, 1952 to December 20, 1952, and a 10 percent 
evaluation from December 21, 1952.  Subsequently thereafter, 
in October 1969, the veteran died due to carcinoma of the 
pancreas, which led to the appellant applying for dependency 
and indemnity compensation (DIC) benefits in October 1969.  
In a December 1969 rating decision, the RO denied service 
connection for cause of the veteran's death.  The RO 
acknowledged the veteran's service-connected malignant right 
testicle and noted the veteran's immediate cause of death as 
carcinoma of the pancreas.  The RO explained that because the 
autopsy did not reveal involvement of the genitourinary 
system, there was no relationship between the veteran's 
condition causing his death and his service-connected 
disability.  The appellant was notified of the denial in a 
December 1969 letter, including her appeal rights, and she 
did not appeal the decision.

In January 2003, the appellant filed a second application for 
DIC benefits.  On behalf of her claim, she submitted copies 
of the veteran's medical records which were previously of 
record during the initial denial of benefits.  As such, in a 
March 2003 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim of service connection for cause of the 
veteran's death, and the appellant submitted a timely notice 
of disagreement (NOD) in May 2003.  In support of her claim, 
the appellant submitted a July 2004 private medical 
statement.  The private physician noted the veteran's 
diagnosis of seminoma of the right testicle during his 
military service which resulted in the surgical removal of 
the testicle.  He noted that during the veteran's military 
service, an orchidectomy was performed along with 
retroperitoneal node dissection and daily deep radiation 
therapy over a six-month period, which resulted in 
hyperpigmentation of the skin of his upper abdomen, lower 
anterior chest, and back.  The physician noted the veteran's 
metastatic cancer of the pancreas which caused his death, and 
opined that "it is possible that [the] prolonged deep x-ray 
therapy overlying the pancreas received by [the] [veteran] 
for his service [-] connected testicular cancer contributed 
to his demise."  

Due to the July 2004 private medical statement, a VA medical 
opinion was elicited in November 2004.  Upon review of the 
claims file, the examiner determined that it was highly 
unlikely that the veteran's pancreatic cancer in 1969 was 
caused by radiation therapy for the testicular cancer in 
1951, but it could not be entirely ruled out because the 
radiation also included upper parts of the abdomen and the 
lower part of the chest.  The examiner opined that "it is 
more or less [an] administrative decision."  Based upon the 
July 2004 private medical statement and the November 2004 VA 
medical opinion, reasonable doubt was resolved in the 
appellant's favor and service connection for cause of the 
veteran's death was granted, effective January 10, 2003.  

The Board notes that the facts with respect to the procedural 
history in this case are not in dispute.  As previously 
stated, the appellant's initial claim for VA death benefits 
was denied in a December 1969 rating decision.  The appellant 
was notified of that decision and her appeal rights in a 
letter from the RO dated December 30, 1969; however, she did 
not appeal the denial.  The appellant sought to reopen her 
claim by filing an application (VA Form 21-534) for 
dependency and indemnity compensation (DIC), death pension, 
and accrued benefits - including death compensation, which 
was received by the RO on January 10, 2003.  Based on 
additional evidentiary development, her claim was granted, 
and an effective date of January 10, 2003 was assigned.  The 
appellant has appealed the assigned effective date.  

A review of the record reveals that the appellant's initial 
claim for VA death benefits was unappealed and was therefore 
finally denied in December 1969.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  Such benefits were 
ultimately awarded based on the addition of new and material 
evidence to the record, as of the date received of her 
reopened claim, January 10, 2003.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(q), (r) (2007).  

There is of record no communication for the appellant from 
December 1969 to January 2003 which could serve as a claim.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
(the Board must look at all communications that can be 
interpreted as a claim, formal, or informal, for VA 
benefits).  The appellant and her representative have pointed 
to no such communication.  

The Board recognizes that, in March 1973, an individual wrote 
a letter to a U.S. Representative on behalf of the appellant, 
asking whether he could provide any assistance in obtaining 
the benefits that "normally accrue to deceased veterans 
families."  The Representative's office forwarded this 
letter to the RO asking for any help they could provide.  The 
RO responded in an April 1973 letter explaining that the 
appellant's claim of service connection for the cause of the 
veteran's death had been denied, but that they would consider 
the claim again if she furnishes new and material evidence on 
the subject.  The RO also explained that she had been denied 
pension benefits because of excessive income, but that he 
children had been granting pension, which she was receiving 
as their custodian.

No subsequent correspondence was received by the RO from the 
appellant or any representative on her behalf.  The Board 
finds that the March 1973 letter could not constitute an 
informal claim as it was merely a letter from an individual 
who knew the appellant inquiring as to what benefits might 
potentially be available.  It was not sent to the RO by 
either the appellant or a recognized representative on her 
behalf, nor did it identify the specific benefit sought.  
Furthermore, the RO responding by providing a thorough 
explanation as to the history of the appellant's claim, and 
inviting her to submit new and material evidence if she 
wished to reopen the claim for service connection for the 
cause of the veteran's death.  No follow-up correspondence 
was received.  Although the RO's letter was sent directly to 
the Congressman, the appellant clearly received a copy, as 
she provided a copy of the letter with the formal application 
in January 2003.  Thus, based on this record, the January 10, 
2003 effective date was correctly assigned.  

The Board notes that the appellant's contentions at this time 
are in essence twofold.  On behalf of the appellant, the 
representative explains in a November 2005 statement that the 
RO's failure to properly assist the appellant in her initial 
claim for dependency and indemnity compensation were ended by 
allowing an oncologist in November 2004 to review the claims 
file and decide that the veteran's pancreatic cancer being 
caused by radiation therapy for the testicular cancer in 1951 
"could not be entirely ruled out because [the] radiation 
[also] [included] . . . upper parts of the abdomen and lower 
parts of the chest."  The representative asserted that had 
the RO properly assisted the appellant, she would have been 
granted benefits and compensation retroactive to the 
aforementioned date.  Also, through her representative, the 
appellant alleges that the December 1969 rating decision, 
which initially denied the claim, contained CUE in that the 
RO improperly weighed the evidence then of record and also 
because the RO did not obtain a competent medical nexus 
opinion at that time.  In that connection, the representative 
pointed out that service connection for cause of the 
veteran's death was ultimately granted at least in part, 
based on a VA medical nexus opinion which was obtained in 
November 2004, which was based on the same evidence of record 
in December 1969.  

It appears that the appellant is making an argument couched 
in equity, contending that the veteran's death was in fact 
ultimately determined to have been service-connected and if 
her claim had been more fully developed in 1969, she would 
have been entitled to receive benefits much earlier.  
Although sympathetic to the appellant's argument, the Board 
is bound by the law and cannot grant benefits based on 
equity.  See 38 U.S.C.A. §§ 503, 7104 (West 200); see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As is 
discussed above, the law mandates that death benefits be 
granted based on the date of the reopened claim, which is 
January 10, 2003.  

Turning to the putative CUE claim, the December 1969 rating 
decision which denied the appellant's initial claim was based 
on a finding that there was no connection between the 
veteran's service-connected malignant right testicle and his 
death at the age of 40 from carcinoma of the pancreas.  That 
decision was based on the evidence which was then of record, 
which did not in fact show any connection between the 
service-connected malignant right testicle and the veteran's 
carcinoma of the pancreas.  

As alluded to above, mere disagreement with a RO decision 
does not amount to a valid claim of CUE.  See Crippen, supra; 
see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Although 
the private medical opinion and the VA medical opinion which 
were recently generated as part of the reopened claim came to 
a different conclusion, evidence not of record in 1969 may 
not be considered in a CUE claim.  The Board cannot apply the 
benefit of hindsight to its evaluation of the December 1969 
rating decision in determining whether CUE existed.  See 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Nor does an allegation of a failure on the part of the RO to 
develop the evidence, in this case, not obtaining a medical 
nexus opinion in 1969 amount to a valid claim of CUE.  In 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United 
States Court of Appeals for the Federal Circuit held that a 
breach of a duty to assist cannot constitute CUE.  Therefore, 
the appellant's challenge to the December 1969 rating 
decision based on CUE fails.  

The Board is very sympathetic to the appellant's loss and 
recognizes the veteran's meritorious service and the 
contributions he made to his country.  However, for the 
reasons and bases expressed above, the Board concludes that 
there is no basis under the applicable law or regulations for 
awarding an earlier effective date for service connection for 
the cause of the veteran's death, and that there is no 
evidence of CUE in the December 1969 rating decision.  


ORDER

Entitlement to an effective date earlier than January 10, 
2003 for service connection for the cause of the veteran's 
death is denied.  

The December 1969 rating decision that denied service 
connection for cause of the veteran's death was not clearly 
and unmistakable erroneous; thus, the claim for CUE in that 
decision is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


